NUMBER 13-19-00129-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


   IN RE THE SOCIETY OF OUR LADY OF THE MOST HOLY TRINITY


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

              Before Justices Benavides, Longoria, and Hinojosa
                 Memorandum Opinion by Justice Hinojosa 1

        The Society of Our Lady of the Most Holy Trinity (Society) filed a petition for writ of

mandamus seeking to compel the production of a settlement agreement between the

plaintiff, Jane Doe, and a settling defendant, the Most Reverend Wm. Michael Mulvey,

STL, D.D., Bishop of the Diocese of Corpus Christi, and His Successors in Interest, A

Corporate Sole.       Society has now filed a motion to withdraw its petition for writ of




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); see
also id. R. 47.4 (distinguishing opinions and memorandum opinions).
mandamus on grounds that Doe has voluntarily produced the settlement agreement at

issue. Society requests that we dismiss this original proceeding.

       The Court, having examined and fully considered the petition for writ of mandamus

and the motion to withdraw, is of the opinion that this matter has been rendered moot.

See City of Krum, Tex. v. Rice, 543 S.W.3d 747, 749 (Tex. 2017) (per curiam) (stating

that a case is moot when either no live controversy exists between the parties or the

parties have no legally cognizable interest in the outcome); Heckman v. Williamson Cty.,

369 S.W.3d 137, 162 (Tex. 2012) (“Put simply, a case is moot when the court’s action on

the merits cannot affect the parties’ rights or interests.”); In re Kellogg Brown & Root, Inc.,

166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (“A case becomes moot if a

controversy ceases to exist between the parties at any stage of the legal proceedings,

including the appeal.”). Accordingly, we GRANT Society’s motion to withdraw and we

DISMISS the petition for writ of mandamus as moot. See TEX. R. APP. P. 52.8(a).

                                                          LETICIA HINOJOSA
                                                          Justice
Delivered and filed the
9th day of May, 2019.




                                              2